DETAILED ACTION
The action is responsive to the amendment filed on 09/28/2020. Claims 51-72 are pending in the case. Claims 51 and 61 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10063408. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set from the '408 patent only including minor differences in the preamble and computer structure, see chart below (similar portions bolded). It would have been obvious to as person of ordinary skill in the art to allow a selection of a user and a media asset to generate a custom notification for the media asset and user so that the user could have better control over his/her notifications.

Application No. 16/045499
U.S. Patent No. 10063408
51. (Currently Amended) A method for alerting a user when the user has caught up to another user's progress in consuming media, the method comprising: 
prior to a first user accessing a first media of a plurality of media using a first electronic media consumption device, receiving, by a control circuity of a server, (a) an indication of a second user, (b) an indication of the first media, and (c) a request to generate a notification when progress 
in response to receiving the request to generate the notification, receiving by the control circuity of a server, a second progress point of the second user that has accessed the first media using a second electronic media consumption device; 
detecting, by the control circuity, that the first user is accessing the first media; 
comparing, by the control circuity, a first progress point of the first user with respect to the first media with the second progress point of the second user with respect to the first media; 
determining, by the control circuity, based on the comparing, whether the first progress point has reached the second progress point of the second user; and 
in response to determining, by the control circuity, that the first progress point has reached within the predetermined threshold of the second progress point of the second user, generating for display an alert indicating the first user has caught up to the second user.

52. (Previously Presented) The method of claim 51, further comprising: 
storing a unique media identifier of the first media in a first data structure associated with the first user; 
receiving an indication that the first user is using a media consumption application to consume a given media of the plurality of media; 
querying the first data structure to determine whether the given media corresponds to the unique media identifier.

53. (Currently Amended) The method of claim 51, wherein comparing the first progress point of the first user with respect to the first media with the second progress point of the second user with respect to the first media further comprises: 
retrieving, from a first data structure associated with the first user, the first progress point of the first user with respect to the first media; 
retrieving, from the second data structure, the second progress point of the second user with respect to the first media; and 
analyzing a relationship of the first progress point with respect to the second progress point.

determining that the first progress point has reached the second progress point of the second user further comprises: 
determining a difference between the first progress point and the second progress point; 
comparing the difference with a threshold criterion, wherein the threshold criterion defines a range of relative progress point of the first user with respect to relative progress point of the second user that qualifies the first user's progress point as having reached the second user's progress point; and 
triggering the alert to be generated for display if the difference meets the threshold criterion.

55. (Previously Presented) The method of claim 54, further comprising: 
generating for display a plurality of selectable threshold criterion options; and 
receiving, from the first user, a selection of a given threshold criterion option of the plurality of selectable threshold criterion options, wherein comparing the difference with the threshold criterion comprises comparing the difference with the given threshold criterion.


an option to pause the media, 
an option to transmit a communication to the second user, 
an option to ignore the alert, and 
social media information for the second user.

57. (Previously Presented) The method of claim 51, wherein generating the displayed alert further comprises: 
querying a first data structure associated with the first user to identify a second media the first user has accessed; 
querying a second data structure associated with the second user to identify a third media the second user has accessed;
comparing the respective metadata of the second media and the third media to determine whether the second media matches the third media; 
in response to determining that the second media matches the third media, determining whether the first progress point of the first user with respect to the second media is less than the second progress point of the second user with respect to the third media; and 
in response to determining that the first progress point is less than the second progress point, generating, for display on the alert, an indication that the first user has not caught up to the second user with respect to the second media.

58. (Previously Presented) The method of claim 51, further comprising:
in response to determining that the first progress point has reached the second progress point of the second user, pausing, without further input from the user, playback of the first media, wherein the alert is generated for display while the playback of the first media is paused.

59. (Previously Presented) The method of claim 51, wherein generating for display the displayed alert comprises: 
querying a second data structure associated with the second user to identify a second media the second user has accessed; 
determining whether the first user has accessed the second media; 
in response to determining that the first user has not accessed the second media, retrieving, from the second data structure, media progress point of the second user for the second media; 
determining whether a threshold criterion is met by the media progress point for the second media by the second user; 
in response to determining that the threshold criterion is met by the media progress point for the second media by the second user, generating, for display with the alert, a selectable option for the first user to access the second media, wherein the selectable option is accompanied by an indicator of the media progress point by the second user of the second media.

60. (Previously Presented) The method of claim 51, wherein generating for display the displayed alert comprises: 
generating, for display, an option to continue consumption of the first media; 
receiving, from the first user, a selection of the option; and 
in response to receiving the selection, transmitting to the second user an alert indicating that the first user has caught up to the second user and is continuing media consumption.

A method for enabling a first user to set up an alert that will notify the first user when the first user has caught up to a second user's progress in consuming media, the method comprising: 
prior to the first user accessing a first media of a plurality of media, receiving a first selection, made by the first user of a media consumption application, of an identifier of a second user, wherein the media consumption application provides access to a plurality of media; 
the first media of the plurality of media; 
in response to receiving both the first selection and the second selection, monitoring for access of the first media by the first user; 
detecting, during the monitoring, that the first user is accessing the first media; 
retrieving a second consumption progress of the second user corresponding to the identifier of the second user selected by the first user prior to accessing the first media; 
comparing, while the first user is accessing the first media, a first consumption progress of the first user with respect to the first media with the second consumption progress of the second user with respect to the first media; 
determining, based on the comparing, that the first user has caught up to the second consumption progress of the second user; and 
in response to determining that the first user has caught up to the second consumption progress of the second user, generating for display an alert indicating the first user has caught up to the second user.


storing a unique media identifier associated with the first media in a first data structure associated with the first user; 
receiving an indication that the first user is using the media consumption application to consume a given media of the plurality of media; 
querying the first data structure to determine if the given media corresponds to the unique media identifier.

3. (Original) The method of claim 1, wherein comparing the consumption progress of the first user with the consumption progress of the second user further comprises: 
querying a first data structure associated with the first user for the first consumption progress; 
retrieving the first consumption progress from the first data structure based on the querying; 
querying a second data structure associated with the second user for the second consumption progress; 
retrieving the second consumption progress from the second data structure based on the querying; and 
analyzing a relationship of the first consumption progress with respect to the second consumption progress.

4. (Original) The method of claim 1, wherein determining that the first user has caught up to the consumption progress of the second user further comprises: 
receiving a comparison result based on the comparing; 
comparing the comparison result with a threshold criterion, wherein the threshold criterion defines a range of relative consumption progress of the first user with respect to relative consumption progress of the second user that qualifies the first user's consumption progress as being caught up to the second user's consumption progress; and 
triggering the alert to be generated for display if the comparison result meets the threshold criterion.

5. (Original) The method of claim 4, further comprising: 
generating for display a plurality of selectable threshold criterion options; and 
receiving a third selection from the first user of a given threshold criterion option of the plurality of selectable threshold criterion options that corresponds to the given threshold criterion, wherein comparing the comparison result with the threshold criterion comprises comparing the comparison result with the given threshold criterion.

6. (Original) The method of claim 1, wherein the alert further comprises at least one of: 
an option to pause the media, 
an option to transmit a communication to the second user, 
an option to ignore the alert, and 
social media information for the second user.

7. (Original) The method of claim 1, wherein generating the displayed alert further comprises: 
querying a first data structure associated with the first user to identify a second media the first user has accessed; 
querying a second data structure associated with the second user to identify a third media the second user has accessed; 
comparing data of the second media and the third media to determine whether they are the same media; 
in response to determining that the second media is the same as the third media, determining whether the first user consumption progress of the second media has not caught up to the second user consumption progress of the third media; and 
generating for display on the alert an indication that the first user has not caught up to the second user with respect to the second media.

8. (Original) The method of claim 1, further comprising:
in response to determining that the first user has caught up to the consumption progress of the second user, pausing, without further input from the user, playback of the first media, wherein the alert is generated for display while the playback of the first media is paused.

9. (Original) The method of claim 1, wherein generating for display the displayed alert comprises: 
querying a second data structure associated with the second user to identify a second media the second user has accessed; 
determining whether the first user has accessed the second media; 
in response to determining that the first user has not accessed the second media, retrieving media consumption progress of the second user for the second media from the second data structure; 
determining whether a threshold criterion is met by the media consumption progress for the second media by the second user; 
in response to determining that the threshold criterion is met by the media consumption progress for the second media by the second user, generating for display with the alert a selectable option for the first user to access the second media, wherein the selectable option is accompanied by an indicator of the media consumption progress by the second user of the second media.

10. (Previously Presented) The method of claim 1, wherein generating for display the displayed alert comprises: 
generating for display an option to continue consumption of the first media; 
receiving a third selection from the first user of the option; and 
in response to receiving the third selection, transmitting an alert to the second user to indicate that the first user has caught up to the second user and is continuing media consumption.


Claims 61-70 are substantially similar to claims 51-60 and are therefore rejected using the same rationale as above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51, 54, 55, 61, 64, 65, 71 and 72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As to claims 51 and 61, the claims recite a method and system of alerting a user when the user has caught up to another user’s progress in consuming media. 
The limitation of alerting a user when the user has caught up to another user’s progress in consuming media, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a verbal alert but for the recitation of generic computer components. That is, other than reciting “control circuitry” (as recited in the system claim 61), nothing in the claim element precludes the step from practically being performed by verbally alerting another user of his or her progress consumption. For example, but for the “control circuitry” language, the “alerting” in the context of this claim encompasses the user verbally alerting another user of his or her consumption progress, such as catching up to another user’s bookmarked point when reading a book. Similarly, the step of receiving a second progress point of a second user…prior to a first user accessing a first media, as drafted, is a 
 	This judicial exception is not integrated into a practical application. In particularly, the claim only recites one additional element – using a control circuitry to perform the detecting, comparing, determining, and alerting steps. The circuitry in these steps is recited at a high-level of generality (i.e., as a generic circuitry performing a generic computer function of detecting, comparing, determining, and alerting based on user progress points) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using control circuitry to perform the steps of detecting, comparing, determining, and alerting, amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 52 and 62 depend from claims 51 and 61, and thus recites a similar limitation of receiving an indication of the first user’s media consumption as claims 51 and 61. For the reasons discussed for claims 51 and 61, this limitation recites an abstract idea. The step of “storing” and “querying” link the judicial exceptions to a technical field and also adds meaningful limitation in that it employs the information provided by the judicial exceptions (a “first data structure”) to determine media consumption progress points. Claims 52 and 62 are eligible because it is not directed to an abstract idea or any other judicial exception.

Claims 53 and 63 depend from claims 51 and 61, and thus recites a similar limitation of analyzing a progression point between users as claims 51 and 61. For the reasons discussed for claims 51 and 61, this limitation recites an abstract idea. The step of “retrieving” link the judicial exceptions to a technical field and also adds meaningful limitation in that it employs the information provided by the judicial exceptions (a “first data structure”) to determine media consumption progress points. Claims 53 and 63 are eligible because it is not directed to an abstract idea or any other judicial exception.

Claims 54 and 64 depend from claims 51 and 61, and thus recites a similar limitation of determining a difference of progression points between users as claims 51 and 61. For the reasons discussed for claims 51 and 61, this limitation recites an abstract idea. The step of “determining,” “comparing,” and “triggering” do not integrate the judicial exception into a practical application. The limitations of “determining,” “comparing,” and “triggering” merely represents instructions to apply the judicial exceptions on a computer. Thus, the additional elements do not integrate the recited judicial exception into a practical application and claims 54 and 64 are directed to an abstract idea.

Claims 55 and 65 depend from claims 51 and 61, and thus recites a similar limitation of generating and receiving of a plurality of selectable options. For the reasons discussed for claims 51 and 61, this limitation recites an abstract idea. The step of “generating” and “receiving” do not integrate the judicial exception into a practical application. The limitations of “generating” and “receiving” merely 
 
Claims 56 and 66 depend from claims 51 and 61, however, claims 56 and 66 includes steps of pausing, transmitting, and social media information which link the judicial exceptions to a technical field and also adds meaningful limitation in that it employs the information provided by the judicial exceptions. Claims 56 and 66 are eligible because it is not directed to an abstract idea or any other judicial exception.

Claims 57 and 67 depend from claims 51 and 61, and thus recites a similar limitation of comparing, determining, and alerting the users of progression point between users as claims 51 and 61. For the reasons discussed for claims 51 and 61, this limitation recites an abstract idea. The step of “querying” link the judicial exceptions to a technical field and also adds meaningful limitation in that it employs the information provided by the judicial exceptions (a “first data structure”) to determine media consumption progress points. Claims 57 and 67 are eligible because it is not directed to an abstract idea or any other judicial exception.

Claim 58 depends from claim 51, and thus recites a similar limitation of determining progression point between users as claim 51. For the reasons discussed for claim 51, this limitation recites an abstract idea. The step of “pausing…without further input from the user” link the judicial exceptions to a technical field and also adds meaningful limitation in that it employs the information provided by the judicial exceptions. Claim 58 is eligible because it is not directed to an abstract idea or any other judicial exception.

Claims 59 and 69 depend from claims 51 and 61, and thus recites a similar limitation of determining and alerting the users of progression point between users as claims 51 and 61. For the reasons discussed for claims 51 and 61, this limitation recites an abstract idea. The step of querying link the judicial exceptions to a technical field and also adds meaningful limitation in that it employs the 

Claims 60 and 70 depend from claims 51 and 61, and thus recites a similar limitation of generating and receiving options presented to the user as claims 51 and 61. For the reasons discussed for claims 51 and 61, this limitation recites an abstract idea. The step of “transmitting” link the judicial exceptions to a technical field and also adds meaningful limitation in that it employs the information provided by the judicial exceptions (“transmitting to the second user an alert…”). Claims 60 and 70 are eligible because it is not directed to an abstract idea or any other judicial exception.

Claims 71 and 72 depend from claims 51 and 61 and thus recites a similar limitation of generating and receiving options presented to the user as claims 51 and 61. For the reasons discussed for claims 51 and 61, this limitation recites an abstract idea. The step of “determining” and “generating” do not integrate the judicial exception into a practical application. The limitations of “determining” and “generating” merely represents instructions to apply the judicial exceptions on a computer. Thus, the additional elements do not integrate the recited judicial exception into a practical application and claims 54 and 64 are directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 51-57, 59-67 and 69-72 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang (US 20150249543 A1).

As to claim 51, Tang discloses a method for alerting a user when the user has caught up to another user's progress in consuming media, the method comprising: 
prior to a first user accessing a first media of a plurality of media using a first electronic media consumption device, receiving, by a control circuity of a server (“In some embodiments, media guidance applications may be client-server applications where only a client application resides on the user equipment device, and server application resides on a remote server,” Tang paragraph 0066), (a) an indication of a second user, (b) an indication of the first media, and (c) a request to generate a notification when progress of the first user in the first media reached progress of the second user in the first media (“At step 610, a request from a first user to access a media asset is received. For example, a first user using user equipment device 300 may request control circuitry 304 to change the content source (e.g., channel) or request that content be streamed from a given source,” Tang paragraph 0099; “At step 620, a determination is made as to whether the first user has viewed the media asset. In response to determining that the first user has viewed the media asset, the process proceeds to step 630, otherwise the process proceeds to step 620. For example, the media guidance application may retrieve a viewing history from storage 308 and determine whether the user has viewed the media asset,” Tang paragraph 0100; “At step 680, the progression point through the unpopular media asset is identified for all of the other users that are indicated. For example, the media guidance application may retrieve a viewing position or episode number for each user in the viewing history identified as having viewed the media asset that the first user has viewed,” Tang paragraph 0109; “At step 690, a determination is made as to whether the progression point matches the progression point of the first user. In response to determining the progression point matches, the process proceeds to step 692, otherwise the process proceeds to step 694,” Tang paragraph 0110, Tang’s first user (i.e., the instant claim’s second user) watches content and 
in response to receiving the request to generate the notification, receiving by the control circuity of a server, a second progress point of a the second user that has accessed the first media using a second electronic media consumption device (“At step 680, the progression point through the unpopular media asset is identified for all of the other users that are indicated. For example, the media guidance application may retrieve a viewing position or episode number for each user in the viewing history identified as having viewed the media asset that the first user has viewed,” Tang paragraph 0109); 
detecting, by the control circuity, that the first user is accessing the first media (“At step 680, the progression point through the unpopular media asset is identified for all of the other users that are indicated. For example, the media guidance application may retrieve a viewing position or episode number for each user in the viewing history identified as having viewed the media asset that the first user has viewed,” Tang paragraph 0109); 
comparing, by the control circuity, a first progress point of the first user with respect to the first media with the second progress point of the second user with respect to the first media (“At step 690, a determination is made as to whether the progression point matches the progression point of the first user. In response to determining the progression point matches, the process proceeds to step 692, otherwise the process proceeds to step 694,” Tang paragraph 0110); 
determining, by the control circuity, based on the comparing, whether the first progress point has reached the second progress point of the second user (“At step 690, a determination is made as to whether the progression point matches the progression point of the first user. In response to determining the progression point matches, the process proceeds to step 692, otherwise the process proceeds to step 694,” Tang paragraph 0110); and 
in response to determining, by the control circuity, that the first progress point has reached within the predetermined threshold of the second progress point of the second user, generating for display an alert indicating the first user has caught up to the second user (“At step 692, other users that are at or 

As to claim 52, Tang further discloses the method of claim 51, further comprising: 
storing a unique media identifier of the first media in a first data structure associated with the first user (“Screen 500 may include a media asset information region 510. Media asset information region 510 may include an identifier 520 of the media asset that was recently viewed, popularity information 530, and indication of other users who accessed the media asset corresponding to identifier 520. A media asset may be added to the list of media assets shown in screen 500 if the media asset has been recently accessed. The media guidance application may determine whether a media asset has recently been accessed by retrieving information associated with the user that is stored in the viewing history of storage 308,” Tang paragraph 0078); 
receiving an indication that the first user is using a media consumption application to consume a given media of the plurality of media (“A media asset may be added to the list of media assets shown in screen 500 if the media asset has been recently accessed. The media guidance application may determine whether a media asset has recently been accessed by retrieving information associated with the user that is stored in the viewing history of storage 308,” Tang paragraph 0078); 
querying the first data structure to determine whether the given media corresponds to the unique media identifier (“Screen 500 may include a media asset information region 510. Media asset information region 510 may include an identifier 520 of the media asset that was recently viewed, popularity information 530, and indication of other users who accessed the media asset corresponding to identifier 520. A media asset may be added to the list of media assets shown in screen 500 if the media asset has been recently accessed. The media guidance application may determine whether a media asset has recently been accessed by retrieving information associated with the user that is stored in the viewing history of storage 308,” Tang paragraph 0078).

As to claim 53, Tang further discloses the method of claim 51, wherein comparing the first progress point of the first user with respect to the first media with the second progress point of the second user with respect to the first media further comprises: 
retrieving, from a first data structure associated with the first user, the first progress point of the first user with respect to the first media (“Screen 500 may include a media asset information region 510. Media asset information region 510 may include an identifier 520 of the media asset that was recently viewed, popularity information 530, and indication of other users who accessed the media asset corresponding to identifier 520. A media asset may be added to the list of media assets shown in screen 500 if the media asset has been recently accessed. The media guidance application may determine whether a media asset has recently been accessed by retrieving information associated with the user that is stored in the viewing history of storage 308,” Tang paragraph 0078); 
retrieving, from the second data structure, the second progress point of the second user with respect to the first media (“Screen 500 may include a media asset information region 510. Media asset information region 510 may include an identifier 520 of the media asset that was recently viewed, popularity information 530, and indication of other users who accessed the media asset corresponding to identifier 520. A media asset may be added to the list of media assets shown in screen 500 if the media asset has been recently accessed. The media guidance application may determine whether a media asset has recently been accessed by retrieving information associated with the user that is stored in the viewing history of storage 308,” Tang paragraph 0078); and 
analyzing a relationship of the first progress point with respect to the second progress point (“At step 690, a determination is made as to whether the progression point matches the progression point of the first user,” Tang paragraph 0110).

As to claim 54, Tang further discloses the method of claim 51, wherein determining that the first progress point has reached the second progress point of the second user further comprises: 
determining a difference between the first progress point and the second progress point (“In some embodiments, the media guidance application may determine when the other users have viewed the 
comparing the difference with a threshold criterion, wherein the threshold criterion defines a range of relative progress point of the first user with respect to relative progress point of the second user  that qualifies the first user's progress point as having reached the second user's progress point (“In some embodiments, the media guidance application may determine when the other users have viewed the episode in the series relative to the first user to condition the presentation of the identification of the other users in region 590. In particular, the media guidance application may indicate other users, who have viewed a give media asset, in region 590 to the first user if those other users viewed the media asset within a threshold period of time of the first user,” Tang paragraph 0092, times when respective progress points were achieved are compared to each other); and 
triggering the alert to be generated for display if the difference meets the threshold criterion (“In particular, the media guidance application may indicate other users, who have viewed a give media asset, in region 590 to the first user if those other users viewed the media asset within a threshold period of time of the first user,” Tang paragraph 0092).

As to claim 55, Tang further discloses the method of claim 54, further comprising: 
generating for display a plurality of selectable threshold criterion options (“The threshold used by the media guidance application to determine whether the media asset was recently accessed may be manually adjusted or automatically set. In some embodiments, the user may select what viewing time qualifies as recently viewed and may instruct the media guidance application to store that indication in storage 308 as the threshold,” Tang paragraph 0079); and 
receiving, from the first user, a selection of a given threshold criterion option of the plurality of selectable threshold criterion options, wherein comparing the difference with the threshold criterion comprises comparing the difference with the given threshold criterion (“The threshold used by the media 

As to claim 56, Tang further discloses the method of claim 51, wherein the alert further comprises at least one of: 
an option to pause the media, 
an option to transmit a communication to the second user (“In some embodiments, the media guidance application may present a contact friend option 552 for each of the other users shown in region 590 that are friends with the first user. In response to receiving a user selection of option 552, the media guidance application may enable the first user to compose a message for transmission to the corresponding friend,” Tang paragraph 0095), 
an option to ignore the alert, and 
social media information for the second user (“In some embodiments, the media guidance application may present a contact other user option 562 for each of the other users shown in region 590 that are non-friends of the first user. In response to receiving a user selection of option 562, the media guidance application may enable the first user to… request that the other user become friends with the first user on a social network. Particularly, the first user may invite the non-friend to become friends with the first user,” Tang paragraph 0096).

As to claim 57, Tang further discloses the method of claim 51, wherein generating the displayed alert further comprises: 
querying a first data structure associated with the first user to identify a second media the first user has accessed (“Screen 500 may include a media asset information region 510. Media asset information region 510 may include an identifier 520 of the media asset that was recently viewed, popularity information 530, and indication of other users who accessed the media asset corresponding to identifier 520. A media asset may be added to the list of media assets shown in screen 500 if the media 
querying a second data structure associated with the second user to identify a third media the second user has accessed (“Screen 500 may include a media asset information region 510. Media asset information region 510 may include an identifier 520 of the media asset that was recently viewed, popularity information 530, and indication of other users who accessed the media asset corresponding to identifier 520. A media asset may be added to the list of media assets shown in screen 500 if the media asset has been recently accessed. The media guidance application may determine whether a media asset has recently been accessed by retrieving information associated with the user that is stored in the viewing history of storage 308,” Tang paragraph 0078, media asset identifier is stored in user viewing history); 
comparing the respective metadata of the second media and the third media to determine whether the second media matches the third media (“Media asset information region 510 may include an identifier 520 of the media asset that was recently viewed, popularity information 530, and indication of other users who accessed the media asset corresponding to identifier 520,” Viewing history for the same media asset identifier is retrieved (i.e., make sure the identifier metadata of the media are the same); 
in response to determining that the second media matches the third media, determining whether the first progress point of the first user with respect to the second media is less than the second progress point of the second user with respect to the third media (“At step 690, a determination is made as to whether the progression point matches the progression point of the first user. In response to determining the progression point matches, the process proceeds to step 692, otherwise the process proceeds to step 694,” Tang paragraph 0110); and 
in response to determining that the first progress point is less than the second progress point, generating, for display on the alert, an indication that the first user has not caught up to the second user with respect to the second media (“At step 692, other users that are at or before the first user's progression point are visually indicated. For example, the media guidance application may present the 

As to claim 59, Tang further discloses the method of claim 51, wherein generating for display the displayed alert comprises: 
querying a second data structure associated with the second user to identify a second media the second user has accessed (“At step 620, a determination is made as to whether the first user has viewed the media asset. In response to determining that the first user has viewed the media asset, the process proceeds to step 630, otherwise the process proceeds to step 620. For example, the media guidance application may retrieve a viewing history from storage 308 and determine whether the user has viewed the media asset,” Tang paragraph 0100); 
determining whether the first user has accessed the second media (“At step 642, a viewing history associated with the unpopular media asset is retrieved to identify other users who viewed the media asset. For example, the media guidance application may retrieve from storage 308 a viewing history associated with the media asset for which the popularity information does not exceed the threshold,” Tang paragraph 0103); 
in response to determining that the first user has not accessed the second media, retrieving, from the second data structure, media progress point of the second user for the second media (“In some embodiments, the media guidance application may determine when the other users have viewed the episode in the series relative to the first user to condition the presentation of the identification of the other users in region 590. In particular, the media guidance application may indicate other users, who have viewed a give media asset, in region 590 to the first user if those other users viewed the media asset within a threshold period of time of the first user,” Tang paragraph 0092, determining a difference in when a first progress point was achieved versus when another progress point was achieved); 
determining whether a threshold criterion is met by the media progress point for the second media by the second user (“In some embodiments, the media guidance application may determine when 
in response to determining that the threshold criterion is met by the media progress point for the second media by the second user, generating, for display with the alert, a selectable option for the first user to access the second media, wherein the selectable option is accompanied by an indicator of the media progress point by the second user of the second media (“In particular, the media guidance application may indicate other users, who have viewed a give media asset, in region 590 to the first user if those other users viewed the media asset within a threshold period of time of the first user,” Tang paragraph 0092; “In some embodiments, the media guidance application may synchronize viewing of the media asset in response to receiving a user selection of option 552 or 562. In particular, the media guidance application may enable the first user to synchronously view the media asset corresponding to identifier 520 with one or more other users in response to the first user selecting the content option associated with the one or more other users. For example, in response to receiving a user selection of option 552, the media guidance application may retrieve a calendar associated with the first user and the friend corresponding to option 552 (e.g., Tracy). The media guidance application may identify a time that is convenient to both the first user and Tracy and recommend that the two users access the media asset (e.g., the next episode in the series, such as ‘Battlestar Galactica,’ episode 11) at the time identified to be convenient for the users. After the two users confirm their acceptance of the identified time, the media guidance application may automatically play the media asset for both users on a designated source (e.g., a designated channel or at a designated website address). This ensures that both users view the media asset synchronously,” Tang paragraph 0097).

As to claim 60, Tang further discloses the method of claim 51, wherein generating for display the displayed alert comprises: 

receiving, from the first user, a selection of the option (“For example, in response to receiving a user selection of option 552,” Tang paragraph 0097); and 
in response to receiving the selection, transmitting to the second user an alert indicating that the first user has caught up to the second user and is continuing media consumption (“For example, in response to receiving a user selection of option 552, the media guidance application may retrieve a calendar associated with the first user and the friend corresponding to option 552 (e.g., Tracy). The media guidance application may identify a time that is convenient to both the first user and Tracy and recommend that the two users access the media asset (e.g., the next episode in the series, such as ‘Battlestar Galactica,’ episode 11) at the time identified to be convenient for the users. After the two users confirm their acceptance of the identified time, the media guidance application may automatically play the media asset for both users on a designated source (e.g., a designated channel or at a designated website address). This ensures that both users view the media asset synchronously,” Tang paragraph 0097, alerting to Tracy that the user wishes to continue consumption of the media asset).

As to claim 61, Tang discloses a system for alerting a user when the user has caught up to another user's progress in consuming media, the system comprising: 
control circuitry configured to: 
prior to a first user accessing a first media of a plurality of media using a first electronic media consumption device, receive, by a control circuity of a server (“In some embodiments, media guidance applications may be client-server applications where only a client application resides on the user equipment device, and server application resides on a remote server,” Tang paragraph 0066), (a) an indication of a second user, (b) an indication of the first media, and (c) a 
in response to receiving the request to generate the notification, receiving by the control circuity of a server, a second progress point of a the second user that has accessed the first media using a second electronic media consumption device (“At step 680, the progression point through the unpopular media asset is identified for all of the other users that are indicated. For example, the media guidance application may retrieve a viewing position or episode number for each user in the viewing history identified as having viewed the media asset that the first user has viewed,” Tang paragraph 0109); 

compare, by the control circuity, a first progress point of the first user with respect to the first media with the second progress point of the second user with respect to the first media (“At step 690, a determination is made as to whether the progression point matches the progression point of the first user. In response to determining the progression point matches, the process proceeds to step 692, otherwise the process proceeds to step 694,” Tang paragraph 0110); 
determine, by the control circuity, based on the comparing, whether the first progress point has reached the second progress point of the second user (“At step 690, a determination is made as to whether the progression point matches the progression point of the first user. In response to determining the progression point matches, the process proceeds to step 692, otherwise the process proceeds to step 694,” Tang paragraph 0110); and 
in response to determining, by the control circuity, that the first progress point has reached within the predetermined threshold of the second progress point of the second user, generate for display an alert indicating the first user has caught up to the second user (“At step 692, other users that are at or before the first user's progression point are visually indicated. For example, the media guidance application may present the identifiers of other users in region 590 in a specific manner (e.g., particular color or font) based on whether the other users that are listed are at or before the first user's progression point,” Tang paragraph 0111; Tang Figure 5 552 “Tracy, Episode 10” to visually indicate that Tracy has the same progression point as the user).

As to claim 62, it is substantially similar to claim 52 and is therefore rejected using the same rationale as above.

claim 63, it is substantially similar to claim 53 and is therefore rejected using the same rationale as above.

As to claim 64, it is substantially similar to claim 54 and is therefore rejected using the same rationale as above.

As to claim 65, it is substantially similar to claim 55 and is therefore rejected using the same rationale as above.

As to claim 66, it is substantially similar to claim 56 and is therefore rejected using the same rationale as above.

As to claim 67, it is substantially similar to claim 57 and is therefore rejected using the same rationale as above.

As to claim 69, it is substantially similar to claim 59 and is therefore rejected using the same rationale as above.

As to claim 70, it is substantially similar to claim 60 and is therefore rejected using the same rationale as above.

As to claim 71, Tang further discloses the method of claim 51, further comprising in response to determining, by the control circuity, that the first progress point has not reached within the predetermined threshold of the second progress point of the second user, generating for display a second alert indicating the first user has not caught up to the second user media (“At step 692, other users that are at or before the first user's progression point are visually indicated. For example, the media guidance application may present the identifiers of other users in region 590 in a specific manner (e.g., particular color or font) based on whether the other users that are listed are at or before the first user's progression point,” Tang 

As to claim 72, it is substantially similar to claim 71 and is therefore rejected using the same rationale as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20150249543 A1) in view of Eatedali et al. (US 20170171626 A1, hereinafter Eatedali).

As to claim 58, Tang discloses the method of claim 51, however Tang does not appear to explicitly disclose a limitation further comprising: 
in response to determining that the first progress point has reached the second progress point of the second user, pausing, without further input from the user, playback of the first media, wherein the alert is generated for display while the playback of the first media is paused.
Eatedali teaches a limitation further comprising: 
in response to determining that the first progress point has reached the second progress point of the second user, pausing, without further input from the user, playback of the first media, wherein the alert is generated for display while the playback of the first media is paused ("Rules module 141 may include rules such as… a specific break point where all users must hit before any user can continue, e.g. everyone must get to midseason before any user can continue," Eatedali paragraph 0027; "For example, the user interface may not allow the user to activate a control to begin viewing the next episode in the 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tang to include rules for pausing playback as taught by Eatedali. One would have been motivated to make such a combination to facilitate more synchronous viewing resulting in greater utility for the finished product.

Response to Arguments
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive. 

As to the arguments concerning the 101 rejection, the limitations of claims 51 and 61, namely the tracking progress, comparing progress and alerting based on the comparison limitations are all limitations that can be performed by mental steps. The control circuitry in these claims are recited at a high-level of generality (i.e., as a generic circuitry performing a generic computer function of detecting, comparing, determining, and alerting based on user progress points) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly the 101 rejection is proper.

As to the arguments concerning  In Tang an example is given where a user has watched up to episode 10 of Battlestar Galactica and user Jon has watched up to episode 7 and user Tracy that has watched up to episode 10 (Tang Figure 5 520 “Episode 10”, “Jon, Episode 7”, “Tracy, Episode 10”). In .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20130198298 A1 to Li et al. discloses a system and method to synchronize video playback on mobile devices where progress of all users in the synchronized video playback group are displayed on a GUI;
US 20140101244 A1 to Klein et al. discloses processing content spoilers where progress of a user’s friends with respect to a specific media asset is obtained and the each progress is displayed on a GUI; and
US 20160014461 A1 to Leech et al. discloses content viewing tracking where watch status of users of an STB with respect to specific media assets are tracked in displayed next to an indication of the media asset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171